Casey and Mikoll, JJ.,
dissent and vote to affirm in the following memorandum by Casey, J. Casey, J. (dissenting). In our opinion, no reasonable view of the evidence in this case required the trial court to charge trespass in the third degree as a lesser included offense of burglary in the third degree. The $11 that was missing from the bar, together with the testimony of James Lewis, clearly supports the conclusion that defendant and Lewis broke into and entered the lodge with the intent to steal. Evidence of preparation by defendant and Lewis and evidence that they brought tools along with them when they broke into the building is also entirely consistent with this conclusion. Accordingly, the trial court properly charged burglary in the third degree only. In order to support the lesser charge of criminal trespass in the third degree, the jury would have to believe that part of Lewis’ testimony that he and defendant broke into the lodge, and disbelieve that part of his testimony that they did so with the intent to steal. In regard to finding guilt on lesser included offenses, a jury is not permitted to selectively pick and choose what portions of a witness’ testimony to believe while disbelieving other portions, unless there is a rational basis in the record to do so (People v Scarborough, 49 NY2d 364, 372-373). The principle that the jury may accept or reject part or all of the defense or prosecution’s evidence has never been applied to countenance selective dissection of the integrated testimony of a single witness as to whom credibility or incredibility could only be a constant factor (People v Scarborough, supra, p 373). Thus, a jury is not permitted arbitrarily to sort the testimony of a single witness in order to construct a wholly artificial line of testimony to support one crime while discarding the portions which it had seen fit to cut away (People v Scarborough, supra, pp 373-374). As in Scarborough, this record affords no rational basis for such arbitrary selective determination of what portion of Lewis’ testimony is to be taken as credible and what portion is to be rejected as incredible. To require or permit the trial court to submit the lesser charge of criminal trespass in the third degree under such circumstances would violate the provisions of CPL 300.50 (subd 1). Therefore, we respectfully dissent and would vote to affirm the judgment of conviction.